Exhibit 99.1 GREAT PANTHER SILVER LIMITED CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2013 and 2012 Expressed in Canadian Dollars (Unaudited) GREAT PANTHER SILVER LIMITED CONDENSED INTERIM CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (Expressed in thousands of Canadian dollars) September 30, 2013 and December 31, 2012 (Unaudited) September 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Short term investments (note 9) 26 Trade and other receivables (note 3) Income taxes recoverable Inventories (note 4) Prepaid expenses, deposits and advances Non-current assets: Mineral properties, plant and equipment (note 5) Exploration and evaluation assets (notes 6 and 11(b)) Intangible assets Deferred tax asset $ $ Liabilities and Shareholders’ equity Current liabilities: Trade and other payables $ $ Current tax liability - Non-current liabilities: Reclamation and remediation provision Deferred tax liability Shareholders’ equity: Share capital (note 7) Reserves Cumulative deficit ) ) $ $ Nature of operations (note 1) Commitments and contingencies (note 11) See accompanying notes to the condensed interim consolidated financial statements. Approved by the Board of Directors “Robert A. Archer” “Robert W. Garnett” Robert A. Archer, Director Robert W. Garnett, Director 1 GREAT PANTHER SILVER LIMITED CONDENSED INTERIM CONSOLIDATED STATEMENTS OF PROFIT OR LOSS AND OTHER COMPREHENSIVE INCOME (Expressed in thousands of Canadian dollars, except per share data) For the three and nine months ended September 30, 2013 and 2012 (Unaudited) Three months ended September 30, Nine months ended September 30, Revenue $ Cost of sales Production costs Amortization and depletion Share-based payments Gross profit (loss) ) General and administrative expenses Administrative expenses Amortization and depletion 87 67 Share-based payments Exploration and evaluation expenses Share-based payments 74 73 74 73 Income (loss) before the undernoted ) Finance and other income (expense) Interest income 92 88 Finance costs ) (8 ) ) ) Foreign exchange gain (loss) (note 8) ) ) Other income 22 58 ) ) Income (loss) before income taxes ) ) Income tax Current tax (expense) 60 ) ) ) Deferred tax recovery (expense) ) ) Net income (loss) for the period $ ) $ $ ) $ Other comprehensive income (loss), net of tax Foreign currency translation ) ) Change in fair value of available-for-sale financial assets 20 8 ) 1 ) ) Total comprehensive income (loss) for the period $ ) $ $ ) $ Earnings (loss) per share (note 7(e)) Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ See accompanying notes to the condensed interim consolidated financial statements. 2 GREAT PANTHER SILVER LIMITED CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (Expressed in thousands of Canadian dollars, except share data) For the three and nine months ended September 30, 2013 and 2012 (Unaudited) Share Capital Reserves Number of shares (000’s) Amount Share options and warrants Foreign currency translation Fair value Total Cumulative deficit Total shareholders’ equity Balance at January 1, 2012 $ $ $ ) $ ) $ $ ) $ Share options exercised (note 7(c)) ) - - ) - Share-based payments - Comprehensive income (loss) - - - ) 1 ) Balance at September 30, 2012 $ $ $ ) $ ) $ $ ) $ Balance at January 1, 2013 $ $ $ ) $ ) $ $ ) $ Share options exercised (note 7(c)) ) - - ) - Share-based payments - Comprehensive income (loss) - - - ) ) ) Balance at September 30, 2013 $ $ $ ) $ ) $ $ ) $ See accompanying notes to the condensed interim consolidated financial statements. 3 GREAT PANTHER SILVER LIMITED CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS (Expressed in thousands of Canadian dollars) For the three and nine months ended September 30, 2013 and 2012 (Unaudited) Three months ended Nine months ended September 30, September30, Cash flows from operating activities: Net income (loss) for the period $ ) $ $ ) $ Items not involving cash: Amortization and depletion Unrealized foreign exchange (gain) loss ) ) ) Deferred income tax (recovery) expense ) ) ) Accretion on reclamation and remediation provision 13 - 35 - Share-based payments Other non-cash items ) Interest received - 66 Interest paid ) (3
